DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “depth determiner” “object assigner” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-12, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield et al. (USPN 2018/0136332).
claim 1, Barfield discloses a method comprising: applying first data representative of an image of a field of view of an image sensor to a neural network, the neural network trained based at least in part on ground truth information generated using at least one of a LIDAR sensor or a RADAR sensor (see [0036-0037]; fig. 3 LIDAR point cloud applied to machine learning mode;  “…third images, which may be captured without corresponding LIDAR point cloud data, may be applied to the automatically trained machine learning model…”); computing, using the neural network and based at least in part on the first data, second data representative of one or more depth values corresponding to the image (see [0037]; “third images, which may be captured without corresponding LIDAR point cloud data, may be applied to the automatically trained machine learning model to determine the nature of, characteristics of, and distances to, objects in the third images. Thus, only image data from an inexpensive camera (inexpensive relative to the cost of a LIDAR system) may be applied to the refined trained machine learning model to determine the distance to objects in the third images”); determining one or more pixels of the image that correspond to an object depicted in the image (see [0007]; “bound pixels of an object of interest”); and associating, with the object, a depth value of the depth values that corresponds to the one or more pixels (see [0048]; “the LIDAR system (i.e., depth), the transformed LIDAR data set may also include depth and direction information for the surfaces of objects represented by pixels of the image via ”).
However, Barfield does not explicitly disclose ground truth.
Nevertheless, Barfield discloses manually training machine learning model using first set of images and first set of point cloud data (see [0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the object detection of Barfield and initial set of training data in order to yield more accurate detection results.
Consider claim 2 as applied to respective claim, Barfield as modified discloses the determining the one or more pixels includes: receiving third data representative of pixel locations of a bounding shape associated with the object; and determining the one or more locations using the third data (see [0007;0037]; “…model that may have updated itself to `learn` to identify certain classes of objects as it iterates while processing image information and/or data.…” “may generate boundaries that bound an image evaluation range, or that may bound pixels of an object of interest, may be the same machine leaning model used for the generating of labeling of the at least one of the one or more objects of interest.”; iteration and in neural networks uses previous known information including known bounding boxes).
Consider claim 3 as applied to respective claim, Barfield as modified discloses computing, using the neural network and based at least in part on the first data, third data representative of pixel locations within the image corresponding to one or more model that may have updated itself to `learn` to identify certain classes of objects as it iterates while processing image information and/or data.…” “may generate boundaries that bound an image evaluation range, or that may bound pixels of an object of interest, may be the same machine leaning model used for the generating of labeling of the at least one of the one or more objects of interest.”; iteration and in neural networks uses previous known information including known bounding boxes).
Consider claim 11, Barfield discloses a method comprising: receiving first data representative of LIDAR information, second data representative of RADAR information, and third data representative of an image (see [0021;0035]; “…cameras or video cameras, a LIDAR transmit/receive system, temperature detectors, magnetic detectors for detecting large ferrous object such as another vehicle proximate to vehicle 2, a RADAR system…”); receiving fourth data representative of a bounding shape corresponding to an object depicted in the image (see [0035-0037]; “…a user manually applies boundaries around objects of interest in the first images…”); correlating, with the bounding shape, depth information determined based at least in part on at least one of the LIDAR information or the RADAR information (see [0030;0034;0044]; “…Since an image is a two-dimensional data set (i.e., pixels) and the point cloud data set, which a LIDAR system generates as a three-dimensional mapped to each other can be trained to automatically identify the nature of, characteristics of, and distance …”); generating fifth data representative of ground truth information, the fifth data generated based at least in part on converting the depth information to a depth map representative of depth values associated with pixels of the image within the bounding shape (see [0035]; “…The first images and first point cloud data are substantially captured in temporal synchronicity and substantially in directional alignment such that point cloud information in the point cloud data may be mapped to pixels that represent objects in the images. At step 415, a user manually applies boundaries around objects of interest…” “…recognize relationships between objects in the images, and the classification thereof, and corresponding information from the point cloud data, such as distance, surface contours, surface size, etc. Thus, after the machine learning model becomes a manually trained machine learning model (manually trained in the sense that manually drawn boundaries and manually labeled classification were generated for the first image data set), the manually trained machine learning model may recognize objects in images…”); and training a neural network to compute a predicted depth map using the fifth data (see [0037]; “…The automatically recognized objects and classifications thereof, along with characteristics such as …”).
However, Barfield does not explicitly disclose ground truth.
Nevertheless, Barfield discloses manually training machine learning model using first set of images and first set of point cloud data (see [0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the object detection of Barfield and initial set of training data in order to yield more accurate detection results.
Consider claim 12 as applied to respective claim, Barfield as modified discloses the correlating the depth information with the bounding shape includes: projecting the bounding shape and the at least one of the LIDAR information or the RADAR information into the image; and determining an overlap between the bounding shape and the at least one of the LIDAR information or the RADAR information(see [0006]; “. It will be appreciated that the LIDAR system may be located remotely from a camera that captures an image. If the geographical, or positional, relationship between the LIDAR system and camera are known, a point cloud generated by the LIDAR system in temporal synchronicity with an image captured with a camera may be algorithmically transformed from a transforming a coordinate system of the point cloud to a coordinate system of the image (or to a coordinate system of a camera that captured the image) maps the point cloud to the image.”).
Consider claim 18 as applied to respective claim, Barfield as modified discloses determining, based at least in part on an angle of a field-of-view of a camera that captured the image, sixth data representative of a distortion map, wherein the neural network is further trained using the sixth data.
It is notoriously well-known in the art of image processing to take the FOV of camera into account (see L. He, G. Wang and Z. Hu, "Learning Depth From Single Images With Deep Neural Network Embedding Focal Length," in IEEE Transactions on Image Processing, vol. 27, no. 9, pp. 4676-4689, Sept. 2018, doi: 10.1109/TIP.2018.2832296.).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date to combine object detection of Barfield and distortion of Official Notice in order to more accurate determine an object in a given image.
Consider claim 19 as applied to respective claim, Barfield as modified discloses the fifth data further represents a scaling factor determined based at least in part on a field-of-view of a camera that captured the image.
It is notoriously well-known in the art of image processing to take the FOV of camera into account and perform scaling for depth maps (see Briggs USPN 2018/0300590; [0074;0117]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to combine object detection of Barfield and scaling factor of Official Notice in order to more accurate determine an object in a given image.
Consider claim 20, Barfield discloses a system comprising: one or more image sensors to generate first data representative of an image of an environment around a vehicle (see figs. 1 and 5; vehicle surrounding image); a computing device including one or more processing devices and one or more memory devices communicatively coupled a first set of images are captured along with a first set of LIDAR point cloud data. The first images and first point cloud data are substantially captured in temporal synchronicity and substantially in directional alignment such that point cloud information in the point cloud data may be mapped to pixels that represent objects in the images. At step 415, a user manually applies boundaries around objects of interest…” “…The automatically recognized objects and classifications thereof, along with characteristics such as distance to the objects in the images, may be applied to the manually trained machine learning model to transform the manually trained machine learning model into an automatically trained first machine learning model (which may be referred to herein as a refined trained machine learning model) at step 435…”); an object assigner to assign one or more of the depth values to one or more objects depicted in the image based at least in part on second data representative of one or more bounding shapes corresponding to the one or more objects (see [0007; 0036]; “…a machine learning model that becomes manually trained (i.e., the object of interest boundaries and classifications thereof were manually input by a user) to recognize distance, surface contours, surface size, etc. Thus, after the machine learning model becomes a manually trained machine learning model…”); and a control component to perform one or more operations associated with control of the vehicle based at least in part on the depth values and the second data (see [0050]; “…the automatically refined trained machine learning model may be used to determine the nature, bearing/direction of, motion of, or distance to, objects of interest in camera image…”).
However, Barfield does not explicitly disclose ground truth.
Nevertheless, Barfield discloses manually training machine learning model using first set of images and first set of point cloud data (see [0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed subject matter to incorporate the object detection of Barfield and initial set of training data in order to yield more accurate detection results.
Consider claim 21 as applied to respective claim, Barfield as modified discloses the second data is either generated by an object detector separate from the neural network or computed by the neural network based at least in part on the first data (see [0007; 0037]; “A controller may be configured for determining object-of-interest pixels lying within an image evaluation range in an ”).
Consider claim 22 as applied to respective claim, Barfield as modified discloses the vehicle is one of an autonomous vehicle or a semi-autonomous vehicles, and the one or more operations include updating a world model to include distances to the one or more objects from the vehicle based at least in part on the depth values (see [0050]; “The automatically refined trained machine learning model, and parameters, functions, factors, coefficients, that compose it, may be used by an autonomous vehicle while autonomously navigating along a route”).

Allowable Subject Matter
Claims 4-10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


May 8, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662